           Case 3:20-cv-01172-JR            Document 18          Filed 07/21/21       Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON

    PAULA P.,1                                                                              3:20-cv-1172-JR

                                              Plaintiff,
                                                                                   OPINION AND ORDER
                           v.

    COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant.

Russo, Magistrate Judge:

         Plaintiff brings this proceeding to obtain judicial review of the Commissioner's final

decision denying plaintiff's application for supplemental security income.                   Plaintiff asserts

disability beginning January 11, 2010,2 due to knee injury, MRSA, derma fibroma, uterine

fibroids/cysts, depression, anxiety, insomnia, shoulder pain, and lymphoma. Tr. 228, 255. After a

hearing held on March 15, 2019, an Administrative Law Judge (ALJ) determined plaintiff was not



1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of the non-
governmental party or parties in this case. Where applicable, this Order uses the same designation for a
non-governmental party’s immediate family member.
2
  During the hearing, plaintiff amended the alleged onset date to May 20, 2016. Tr. 57


Page 1 – OPINION AND ORDER
            Case 3:20-cv-01172-JR       Document 18        Filed 07/21/21     Page 2 of 8




disabled. Tr. 56, 13-28. The Commissioner’s decision is reversed and remanded for further

proceedings.

       Plaintiff contends the ALJ erred by: (1) rejecting plaintiff’s symptom testimony; (2)

rejecting the opinion of Dr. Gina Bullock; (3) and rejecting the opinion of Dr. Shauna Ensminger.

A.     Plaintiff’s Testimony

       Plaintiff asserts a worsening of her orthopedic conditions including severe pain in her feet

and knees and a burning sensation in her feet that affects her ability to stand or walk for prolonged

periods of time. Plaintiff states she often has to limp or crawl to the shower or bathroom to avoid

the pain caused by standing or walking. Additionally, plaintiff contends her symptoms affect her

ability to sit for prolonged periods and cause difficulty sleeping, squatting, bending, kneeling, and

climbing stairs, as well as make it difficult for her to maintain her personal hygiene and grooming.

Further, plaintiff states she experience joint pain in her shoulders and fingers that cause difficulty

in dressing herself, lifting, reaching, grasping, writing, and picking up items. Tr. 288-91.

       The Commissioner asserts the ALJ provided three clear and convincing reasons for

rejecting plaintiff’s symptom testimony to the extent it demonstrated an inability to work: (1)

plaintiff’s complaint did not comport with the medical evidence; (2) plaintiff’s testimony about

her foot pain was inconsistent with reports to her treatment providers; and (3) the observations of

an investigator from the Cooperative Disability Investigation Unit (CDIU) undermined plaintiff’s

allegations.

       1.       Medical Evidence

       The ALJ found that the objective medical evidence, while supporting a conclusion that

plaintiff’s musculoskeletal impairments result in some degree of functional limitation, shows she




Page 2 – OPINION AND ORDER
            Case 3:20-cv-01172-JR       Document 18        Filed 07/21/21     Page 3 of 8




is not limited to the extent alleged. Tr. 21-22. Plaintiff primarily complains about issues with her

feet including plantar fascial fibromatosis and hallux valgus. See, e.g., Tr. 648-49.

       If plaintiff produces objective medical evidence of an underlying impairment, an ALJ may

not reject her subjective complaints based solely on a lack of objective medical evidence to fully

corroborate the claimant's allegations. See Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219,

1227 (9th Cir. 2009). Plaintiff underwent several surgeries to remove fibromas, however they

repeatedly returned. Tr. 539; see also Tr. 438 (As of August 28, 2015, plaintiff had 3 surgeries on

both feet for removal of excessive fibrotic tissue and plantar fasciotomy. She sees a podiatrist

regularly for this and will likely need more surgeries in the future.). The record supports

impairments that could reasonably be expected to produce some degree of the symptoms alleged.

       2.       Inconsistent Reports

       The ALJ notes that despite plaintiff’s assertion that she is forced to crawl as a result of her

foot pain, she has never asserted to a medical provider that she is limited to crawling due to her

symptoms. Tr. 22. Plaintiff’s counsel speculates, based on certain medical evidence regarding

right hand pain and a statement that “she does push herself up off her hands quite frequently since

she has chronic issues with her feet,” tr. 753, that the record supports she complained of such issue.

The ALJ rationally concluded the medical record fails to support complaints of plaintiff’s need to

crawl due to foot pain.

       An ALJ may use “ordinary techniques of credibility evaluation” when assessing a

claimant's credibility. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012). A claimant's

inconsistent statements may reasonably suggest that the claimant is not entirely candid when

reporting history or symptoms. E.g., Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002). The

ALJ appropriately concluded that plaintiff’s inconsistent allegations to the Agency versus




Page 3 – OPINION AND ORDER
            Case 3:20-cv-01172-JR      Document 18       Filed 07/21/21     Page 4 of 8




statements to her medical providers suggested plaintiff was less than credible regarding the extent

of the limitations caused by her pain. See Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007)

(inconsistencies between claimant's testimony and medical evidence are proper grounds to

discredit testimony); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (inconsistent

statements may undermine claimant's allegations).

       3.       CDIU Observations

       On December 28, 2016, the Salem, Oregon Cooperative Disability Investigations Unit

(CDIU), initiated an investigation into allegations that plaintiff was suspected of obtaining

fraudulent social security benefits. Tr. 510. Among the observations made by the CDIU during a

January 5, 2017 interview with plaintiff were the following:

               When [plaintiff] came to the door, she was wearing either a large T-shirt or
       some type of bedclothes. She was barefoot and the temperature was freezing or very
       close to freezing. [Plaintiff] brought with her a pair of white gym socks, and while
       standing in the doorway, she stood on one foot and put a sock on the other foot and
       repeated this process for the other foot. [Plaintiff] was standing before and during
       this process, and even though she leaned on the doorframe to put on the socks, she
       displayed more than adequate balance and station without demonstrating or
       vocalizing any weakness, pain or discomfort in either foot.
               …. SA Culley and SA Slafsky waited in the driveway for [plaintiff] to dress
       and within several minutes she walked from the front door to the driveway, a
       distance of more than 20 yards. As [plaintiff] walked to the area where SA Culley
       was standing, she demonstrated some uneven steps, however, her gait and forward
       progress was adequate and she did not demonstrate pain or discomfort from
       walking.
       ….
               Shortly after … the interview was concluded [plaintiff] walked to the
       mailbox at the curb in front of the residence and walked back to the house again
       demonstrating an adequate gait and balance in her walk.

Tr. 512-13, 14.

       Such observations during a short interview normally would not appear to conflict with a

claim of an inability to work full-time. Cf. Om v. Colvin, 545 F. App'x 665, 667 (9th Cir. 2013)

(seeming lack of emotional or physical problems during her brief interview with CDIU does not



Page 4 – OPINION AND ORDER
            Case 3:20-cv-01172-JR         Document 18       Filed 07/21/21     Page 5 of 8




conflict with her claimed disability). However, plaintiff specifically asserted she “cannot stand or

walk,” (TR 288) and that she can “usually put on her P.J.s but not her socks and sometimes not

anything at all.” Tr. 290 (emphasis added). Indeed, plaintiff stated she has to crawl or limp to the

toilet. Tr. 290. Plaintiff made these statements on September 19, 2016, about four months prior

to the CDIU observations. The observations directly contradict plaintiff’s statements and the ALJ

did not err in finding the CDIU observations demonstrate a lack of credibility regarding plaintiff’s

allegations of disabling pain. Accordingly, the ALJ did not err in rejecting plaintiff’s testimony.

B.        Opinion of Gina Bullock, D.P.M.

          Dr. Bullock is plaintiff’s treating physician for her foot problems. On May 30, 2018, Dr.

Bullock opined that plaintiff “needs a sedentary job position.” Tr. 649, 651. The ALJ gave little

weight to the opinion because:

          her reference was vague and failed to articulate an analysis or description of the
          claimant's physical limitations and abilities. Additionally, the undersigned notes
          Dr. Bullock's opinion pertains to vocational work issues outside of her area of
          expertise. Moreover, opinions regarding issues of whether a claimant has a
          "severe" impairment or statements using our programmatic terms such as
          "sedentary" are reserved to the Commissioner of the Social Security
          Administration.

Tr. 23.

          A medical opinion that fails to specify functional limitations is inadequate to allow the ALJ

to determine residual functional capacity. Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020).

Where the medical opinion relies on technical terms as used by the Administration but does not

indicate their use as defined by the Administration, the ALJ need not provide the appropriate

reasoning to discredit it. Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995). Here, the opinion

does not indicate Dr. Bullock understood the term “sedentary” as defined under the regulations at




Page 5 – OPINION AND ORDER
           Case 3:20-cv-01172-JR          Document 18        Filed 07/21/21      Page 6 of 8




20 C.F.R. § 404.1567(a) and did not otherwise provide any limitations for the ALJ to interpret.

Accordingly, the ALJ did not err with respect to Dr. Bullock’s opinion.

C.      Opinion of Shauna Ensminger, M.D.

        On December 28, 2018, Dr. Ensminger opined that plaintiff is limited to walking and

standing for less than two hours a day, only occasionally able to twist and stoop, and only rarely

crouch, or climb stairs or ladders. Tr. 655-56. In addition, Dr. Ensminger opined that plaintiff

would be absent from work about three times a month. Tr. 657. The ALJ afforded only partial

weight to the opinion because:

        her chart notes do not reflect corresponding objective medical findings of
        abnormality that could reasonably be considered consistent with the longitudinal
        medical evidence of record. Such evidence includes the generally benign
        examination findings reported upon repeated physical examination, including Dr.
        Ogisu's findings obtained upon consultative examination (Exhibit l lF) that showed
        no significant strength, range of motion or sensation deficits in her upper and lower
        extremities. The undersigned finds the objective evidence of record does not
        support the unduly restrictive functional limitations reported by Dr. Ensminger,
        particularly with reference to her capacity for standing/walking and the likelihood
        of impairment-related absenteeism.

Tr. 24.3

        The ALJ's conclusion that Dr. Ensminger’s report is not supported by objective medical

evidence is insufficient. It does not reach the level of specificity required in order to reject the

opinion of a treating physician. Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (“To say

that medical opinions are not supported by sufficient objective findings or are contrary to the

preponderant conclusions mandated by the objective findings does not achieve the level of

specificity our prior cases have required, even when the objective factors are listed seriatim. The

ALJ must do more than offer his conclusions. He must set forth his own interpretations and explain



3
 The ALJ also noted the opinion was inconsistent with plaintiff’s daily activities. However, the
Commissioner concedes plaintiff’s daily activities do not contradict Dr. Ensminger’s report.


Page 6 – OPINION AND ORDER
          Case 3:20-cv-01172-JR             Document 18   Filed 07/21/21     Page 7 of 8




why they, rather than the [treating] doctors', are correct.”) (footnote omitted). Accordingly, the

ALJ erred with respect to Dr. Ensminger’s opinion.

D.      Remand

        Plaintiff asserts a remand for benefits is necessary because Dr. Ensminger’s opinion, when

credited as true, establishes disability.

        If the ALJ erred in some respect in reaching a decision to deny benefits and the error was

not harmless, ordinarily, the remedy is to remand for further proceedings. Treichler v. Comm'r of

Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014). A remand for an award of benefits should

only be made in rare circumstances. Id. at 1100.

        To remand for an award of benefits under the credit-as-true rule, the Court should first ask

whether the ALJ has failed to provide legally sufficient reasons for rejecting evidence. Id. Here,

the ALJ failed to provide legally sufficient reasons for rejecting Dr. Ensminger’s opinion.

        The Court should next ask whether the record has been fully developed, i.e., whether there

are outstanding issues that must be resolved before a determination of disability can be made and

whether further administrative proceedings would be useful.         Id. at 1101.    Administrative

proceedings are generally useful where the record has not been fully developed, there is a need to

resolve conflicts and ambiguities, or the presentation of further evidence may prove enlightening

in light of the passage of time. Id.

        Finally, if no outstanding issues remain, the Court must determine whether the record,

taken as a whole, leaves not the slightest uncertainty as to the outcome of the proceeding. Id. Even

if all three requirements are met, remand for further proceedings is still within the Court’s

discretion. Id. at 1102.




Page 7 – OPINION AND ORDER
         Case 3:20-cv-01172-JR          Document 18    Filed 07/21/21     Page 8 of 8




       The ALJ did find that there is conflicting medical evidence in the record and the

observations of the CDIU investigator do call into doubt the appropriate outcome of the

proceeding. Moreover, Dr. Ensminger’s opinion may have been overly influenced by plaintiff’s

subjective complaints which may lack credibility. Further, Dr. Ensminger could not estimate an

alleged onset date. Tr. 657. The Court finds this is not the rare case in which a remand for an

award of benefits is justified because remand for further proceedings to further address Dr.

Ensminger’s opinion would be useful. The parties may revisit any other issue upon remand as

they relate to Dr. Ensminger’s opinion.

                                          CONCLUSION

       Pursuant to Sentence 4 of 42 U.S.C. § 405(g), the decision of the Commissioner is reversed

and remanded for further proceedings.

        DATED this 21st day of July, 2021.

                                                       /s/ Jolie A. Russo
                                                      ________________________________
                                                      JOLIE A. RUSSO
                                                      United States Magistrate Judge




Page 8 – OPINION AND ORDER
